UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 4, 2010 GAMCO INVESTORS, INC. (Exact name of registrant as specified in its charter) New York 1-14761 13-4007862 (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Corporate Center, Rye, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (914) 921-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of GAMCO Investors, Inc. (“GAMCO”) was held on May 4, 2010.At the annual meeting: (1) seven persons were elected to serve as directors of GAMCO and (2) the appointment of Deloitte & Touche LLP as GAMCO’s independent registered public accounting firm for the year ending December 31, 2010 was ratified. Set forth below, with respect to bothmatters submitted to shareholders, are the number of votes cast for or against, and the number of abstentions and broker non-votes, where applicable. (1) Election of Directors NOMINEE Votes For Votes Withheld Broker Non-Votes Edwin L. Artzt Raymond C. Avansino, Jr. Richard L. Bready Mario J. Gabelli Eugene R. McGrath Robert S. Prather, Jr. Elisa M. Wilson Votes For Votes Against Abstained Broker Non-Votes (2) Ratification of Independent Registered Public Accounting Firm - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMCO Investors, Inc. By: /s/ Jeffrey M. Farber Jeffrey M. Farber Executive Vice-President and Chief Financial Officer Date: May 4, 2010
